Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Terminal Disclaimer
The terminal disclaimer filed on 5/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10834995 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Caroline Swindell on 6/6/2022.

The application has been amended as follows: 
(Currently Amended) A foot covering, comprising:
a thin, flexible compartment for receiving a foot of an intended user, the compartment having a forefoot section, a mid-section, and a heel section;
the compartment having a top surface for securing the foot and a ground-facing surface having a sole divided into at least two portions comprising at least a midfoot portion and a paired forefoot portion divided therefrom;
wherein the forefoot sole portion has a coverage area extending from a proximal edge configured to extend just proximally to at least four of the five metatarsal heads of the foot of the intended user, at least one metatarsal head being the first metatarsal to a distal edge configured to extend at about the second proximal row of phalanges; 
wherein each pair of sole portions is divided along a flexural line running generally transverse to the longitudinal axis of the foot covering, and wherein the sole portions and flexural line, in combination with the flexible compartment, have a material construction and are arranged so as to facilitate a close conforming of the foot covering to the foot of the intended user through plantar flexion to dorsiflexion foot movements;
wherein the compartment comprises a ground-facing surface provided with flat pleats around at least the forefoot section.

(Previously Presented) The foot covering of claim 24, further comprising a rearfoot sole portion divided from the midfoot portion along a second flexural line running generally transverse to the longitudinal axis of the foot covering.

 (Previously Presented) The foot covering of claim 25, wherein the rearfoot portion of the sole has a substantially kidney-like shape.

(Previously Presented) The foot covering of claim 25, wherein the distal edge of the rearfoot portion comprises a concave intermediate section and the proximal edge of the rearfoot portion comprises a convex intermediate section, wherein the concavity of the distal edge shallows out at the lateral portions of the distal edge to become convexly curving at the lateral portions.

(Previously Presented) The foot covering of claim 24 wherein the forefoot sole portion has a shape that is wider than it is long; corresponding approximately to the width of the foot of the intended user and configured to cover approximately the first to the fifth metatarsal heads.

(Previously Presented) The foot covering of claim 24, wherein the ground-facing surface is mainly free of stiffening material at the forefoot and/or mid-section of the covering.

(Previously Presented) The foot covering of claim 24, wherein the forefoot sole portion has a substantially kidney-like shape.

(Canceled).

(Previously Presented) The foot covering of claim 24, wherein the compartment is formed of a substantially single ply material.

(Previously Presented) The foot covering of claim 24, wherein the compartment further comprises a binding and/or an over-the-arch strap system to hold the covering on the foot.

(Previously Presented) The foot covering of claim 24, wherein the midfoot sole portion has a width that tapers inwardly from a proximal end and a distal end.

(Previously Presented) The foot covering of claim 24 further comprising a rigidifier that is disposed over at least over a midfoot section of the ground-facing surface, the rigidifier configured in the ground-facing surface so as to cause resistance against the arch of the foot and help the covering mirror the arch of the foot for better fit against the arch in plantar flexions.

(Previously Presented) The foot covering of claim 35 wherein the rigidifier is removably disposed in a pocket formed in the ground-facing surface.

(Previously Presented) The foot covering of claim 36 wherein the pocket is disposed between the midfoot sole portion and the foot compartment.

(Previously Presented) The foot covering of claim 36 further comprising one or more additional rigidifiers configured for the pocket, each rigidifier varying in rigidity from another rigidifier.

(Previously Presented) The foot covering of claim 35 wherein the rigidifier has varying width along its length and thereby a corresponding varying rigidity along its length.

(Previously Presented) The foot covering of claim 24, wherein the midfoot sole portion extends from a distal edge closely adjacent to the proximal edge of the forefoot section and spaced therefrom by the flexural line, and is configured to extend over at least a portion of the arch of the foot of the intended user.

(Canceled).  

(Canceled).

(Canceled).

(New) A foot covering, comprising:
a thin, flexible compartment for receiving a foot of an intended user, the compartment having a forefoot section, a mid-section, and a heel section;
the compartment having a top surface for securing the foot and a ground-facing surface having a sole divided into at least two portions comprising at least a midfoot portion and a paired forefoot portion divided therefrom;
wherein the forefoot sole portion has a coverage area extending from a proximal edge configured to extend just proximally to at least four of the five metatarsal heads of the foot of the intended user, at least one metatarsal head being the first metatarsal to a distal edge configured to extend at about the second proximal row of phalanges; 
wherein each pair of sole portions is divided along a flexural line running generally transverse to the longitudinal axis of the foot covering, and wherein the sole portions and flexural line, in combination with the flexible compartment, have a material construction and are arranged so as to facilitate a close conforming of the foot covering to the foot of the intended user through plantar flexion to dorsiflexion foot movements; and
a rigidifier that is disposed over at least over a midfoot section of the ground-facing surface, the rigidifier configured in the ground-facing surface so as to cause resistance against the arch of the foot and help the covering mirror the arch of the foot of the intended wearer for better fit against the arch in plantar flexions.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner asserts that none of the prior art of record, alone or in combination, disclose or suggest the claimed limitations.   The amendment above, overcome the rejection applied to Sordi, inasmuch as it doesn’t teach claims 24 (claims 24 and 31 combined) and claim 44 (claims 24 and 35 combined).  Sordi as well as any other reference or prior art of record do not disclose, teach or fairly suggest the combination as claimed; thus such as combination would only be arrived at using improper hindsight reasoning using information gleaned only from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732